


FIRST ALLONGE TO PROMISSORY NOTE




This FIRST ALLONGE dated as of October 2, 2012 between AccelPath, Inc., a
Delaware corporation (the successor to Technest Holdings, Inc., a Nevada
corporation) (the “Maker”), and Albert Friesen (the “Payee”), to the Promissory
Note dated as of February 10, 2012 in the amount of Fifty Thousand Dollars
($50,000.00) (as the same may be further amended, modified or supplemented from
time to time, the “Note”), payable to the order of the Payee and made by the
Maker.




RECITALS




WHEREAS, the Maker has already paid $5,000 of the outstanding principal of the
Note to the Payee;




WHEREAS, the Maker and the Payee have agreed to amend the Maturity Date of the
Note from August 10, 2012 to November 10, 2012 for an additional payment by the
Maker of $2,000 and the issuance of a warrant to purchase 250,000 shares of the
Maker’s Common Stock;




NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are acknowledged, the Maker and the Payee hereby agree, with effect from the
date first set forth above, as follows:




1.    As of the date hereof, the Maker has paid the Payee a total of $5,000 of
the principal amount of the Note, with the remaining outstanding principal
amount of the Note being $45,000.




2.    As consideration for the extension of the Maturity Date, the Maker hereby
agrees to pay the Payee $2,000.




3.    The Note is hereby amended as follows:




3.1  The first paragraph of the Note is hereby deleted and replaced with the
following:

















1.          For Value Received, the undersigned,  AccelPath, Inc., a Delaware
corporation (the “Maker”), hereby promises to pay to the order of Albert Friesen
(the “Payee”), on November 10, 2012  (the “Maturity Date”) or as otherwise set
forth in Section 1.4 of that certain Loan Agreement (as defined below), in
lawful money of the United States of America, the principal amount of Forty-Five
Thousand Dollars ($45,000.00), together with interest on the unpaid balance of
said principal amount from time to time remaining outstanding, from the date
hereof until maturity (howsoever such maturity shall occur), in like money, at
said office, at a rate per annum equal to the Interest Rate and in accordance
with that certain Loan Agreement (as defined below).




4.         The Maker and the Payee acknowledge that the Maker is not in breach
or default in the performance of any of its obligations under the Note, and that
there is no fact or circumstance which, with the giving of notice or the passage
of time or both, would constitute such a breach or default.




5.         The Note is, and shall continue to be, in full force and effect as
modified hereby, and is hereby in all respects ratified and confirmed. The Payee
is hereby authorized to attach this Allonge to the Note.




IN WITNESS the execution hereof under seal as of the day and year first above

written.

.

 

ACCELPATH, INC.




 

By:

        /s/ Shekhar Wadekar

 

Name:

Shekhar Wadekar

 

Title:

Chief Executive Officer




 

PAYEE:

 

 

 

    /s/Albert Friesen

 

Name: Albert Friesen








2


